              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANGELIQUE JENKINS                                   CIVIL ACTION
        Plaintiff,

      v.                                            No. 19-1904

TRANSPORT WORKERS UNION,
LOCAL234
        Defendant.

                                MEMORANDUM

I.    INTRODUCTION

      Before the Court is Defendant Transport Workers Local #234' s Second

Motion to Dismiss for failure to state a claim (ECF No. 14) and Plaintiffs

Response (ECF No. 15).

II.   BACKGROUND

      Pro se Plaintiff Angelique Jenkins worked for SEPTA as a bus driver and

train operator. See generally ECF No. 2. While working as a bus driver, Jenkins

entered into a "Last Chance Agreement," which, according to Jenkins, provided

that she was subject to immediate discharge, grievance, and arbitration if "charged

with committing an infraction for which discipline is justified." Id. at 7. In March

2019, SEPTA discharged Jenkins for violating the terms of the Last Chance

Agreement by opening the train doors on the wrong side. Id. Jenkins, however,

alleges that she was no longer subject to the Last Chance Agreement and that her


                                         1
termination resulted from her decision to run for Union President. Id. at 6.

       According to the Complaint, Jenkins decided to run for Union President in

2018. Id. at 8-9. Jenkins informed her supervisors of this decision in a letter,

"mentioned [it] to several bosses," and posted about it on Facebook. Id.

Jenkins alleges that she was later contacted by union officials and "[b]ig bosses"

asking her not to run. Id. at 9.

       After SEPTA charged Jenkins with opening the doors on the wrong side in

2019, Jenkins' business agent initially issued a notice of investigation and a verbal

warning. Id. Soon after, Jenkins' assistant director discovered that she was subject

to a Last Chance Agreement, and, as a result, Jenkins was terminated. Id. at 7.

       Jenkins alleges that she was terminated "prior to grievance procedures" and

that she should have only received a verbal warning because she was no longer

subject to the Last Chance Agreement. Id. at 7-8. According to Jenkins, she

"walked off [her] [Last Chance Agreement]" and had a good performance record.

See id. at 8.

       Further, the fact that her business agent and assistant director "were

exclusive and have been friends for over 20 years" presents a "strong conflict of

interest concerning influence over another." Id. At a hearing, Jenkins claims her

business agent "told the hearing officer I'm going to say a few things, but [Jenkins

is] going to represent herself." Id.


                                          2
        Jenkins filed this Complaint against Defendant asserting federal question

subject matter jurisdiction under the Labor-Management Relations Act and Title

VII of the Civil Rights Act of 1964, as codified, 42 U.S.C §§ 2000e to 2000e-17

(race, color, gender, religion, national origin) (''Title VIl"). 1 ECF No. 2 at 2-4.

On the Court's preprinted complaint form, Jenkins alleged that Defendant violated

Title VII by (1) terminating her employment, (2) retaliating against her, and (3)

breaching its duty of fair representation. Id. at 5-6.

       From what the Court can decipher, Jenkins alleges that Defendant

discriminated and retaliated against her because of her decision to run for Union

President and breached its duty of fair representation because her business agent

and assistant director's friendship created a conflict of interest. ECF No. 2 at 6, 8.

       Defendant moved to dismiss the Complaint under Federal Rule of Civil

Procedure l 2(b )(6) for failure to state a claim. See generally ECF No. 14.

Defendant argues that Jenkins (1) has no claim under Title VII against the union

because SEPTA-not Defendant-terminated her and (2) the Complaint does not

include sufficient legal and factual basis for a breach of its duty of fair

representation. Id. at 2. For the following reasons, the Court will grant

Defendant's Motion.



1
 Because Plaintiff is proceeding prose, the Court liberally construes her pleadings. Higgs v.
Atty. Gen. of the US., 655 F.3d 333, 339 (3d Cir. 2011).
                                                3
III.   DISCUSSION

       A.     Standard of Review

       In evaluating "the sufficiency of a pro se complaint, the court must be

mindful to construe it liberally in favor of the plaintiff." Haines v. Kerner, 404

U.S. 519, 520-21 (1972). The Court "accept[s] as true all allegations in plaintiffs

complaint as well as all reasonable inferences that can be drawn from them, and

[the court] construes them in a light most favorable to the non-movant." Tatis v.

Allied Interstate, LLC, 882 F.3d 422,426 (3d Cir. 2018) (quoting Sheridan v. NGK

Metals Corp., 609 F.3d 239,262 n.27 (3d Cir. 2010)).

       To survive a motion to dismiss for failure to state a claim under Rule

l 2(b )(6), the complaint must allege facts sufficient to "state a claim to relief that is

plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its

face when the factual content allows the court to draw a reasonable inference that

the defendant is liable for the alleged conduct. Id.

       On the other hand, a motion to dismiss will be granted if the plaintiff has not

articulated enough facts "to raise a right to relief above the speculative level."

Twombly, 550 U.S. at 555. It is not enough for a plaintiff to allege mere "labels

and conclusions, and a formulaic recitation of the elements of a cause of action will

not do." Id. "The plausibility determination is 'a context-specific task that


                                            4
requires the reviewing court to draw on its judicial experience and common

sense."' Connelly v. Lane Const. Corp., 809 F.3d 780, 786-87 (3d Cir. 2016)

(quoting Iqbal, 556 U.S. at 679).

       B.     Fair Representation Claim

       Jenkins' fair representation claim is not sufficiently pled to survive

Defendant's Motion to Dismiss. According to Defendant, this Court should grant

its motion because Jenkins failed to articulate sufficient facts to show that

Defendant's representation was arbitrary, discriminatory, or in bad faith. ECF No.

14 at 8. See Air Line Pilots Ass 'n, lnt'l v. O'Neill, 499 U.S. 65, 67 (1991).

      "A union certified as an exclusive bargaining representative has a correlative

duty of fair representation." Lopez v. Transportation Workers Union Local 234,

No. CV 16-05515, 2018 WL 1757726, at *4 (E.D. Pa. Apr. 12, 2018) (quoting

Felice v. Sever, 985 F.2d 1221, 1226 (3d Cir. 1993)). A union breaches its "duty

of fair representation if its actions are 'arbitrary, discriminatory, or in bad

faith."' Id. (quoting Air Line Pilots Ass 'n, Int 'l, 499 U.S. at 67). The "courts must

give 'due regard for the fact that both the advocates and the tribunal members are

laymen,' not lawyers." Id. at *5 (quoting Findley v. Jones Motor Freight, Div.

Allegheny Corp., 639 F.2d 953, 961 (3d Cir. 1981)).

      To show arbitrariness, the plaintiff must allege that the union's conduct was

"so far outside a wide range of reasonableness as to be irrational." Robinson v.


                                            5
Nat'l R.R. Passenger Corp., No. CV 18-341, 2019 WL 3310333, at *20 (E.D. Pa.

July 22, 2019) (quoting Bakos v. Am. Airlines, Inc., 748 F. App'x 468, 471-72 (3d

Cir. 2018)). This standard is "highly deferential" to the union, allowing judgments

that are "ultimately wrong" or even negligent. Lopez, 2018 WL 1757726, at *5

(quoting Air Line Pilots Ass 'n, Int 'l at 78); Marquez v. Screen Actors Guild, Inc.,

525 U.S. 33, 45-46 (1998).

       To show discrimination, "a plaintiff must adduce substantial evidence of

discrimination that is intentional, severe, and unrelated to legitimate union

objectives." Robinson, 2019 WL 3310333, at *20 (quoting Bakos, 748 F.App'x

at 472).

      Finally, "[t]o demonstrate bad faith, [a] plaintiff must show that the union

had hostility toward plaintiff or the plaintiffs class and that the hostility negatively

affected the union's representation of the plaintiff." Lopez, 2018 WL 1757726, at

*4 (quoting Danao v. ABM Janitorial Servs., 142 F. Supp. 3d 363, 371-72 (E.D.

Pa. 2015)).

      Here, Jenkins' vague assertion that Defendant breached its duty of fair

representation because she expressed her intention to run in the election, without

more, is not enough to advance her claim. In other words, the facts as pled do not

show a plausible right to relief under a fair representation claim.

      Jenkins alleges that SEPTA fired her because of her decision to run for


                                           6
Union President. Even under the highly deferential standard, such conclusory

allegations are insufficient to show that the Defendant engaged in conduct that was

in any way arbitrary, discriminatory, or in bad faith. Air Line Pilots Ass 'n, 499

U.S. at 67. Accordingly, Jenkins' Complaint fails to plead facts that allows the

Courts to infer Defendant acted "so far outside a wide range of reasonableness as

to be irrational." Robinson, 2019 WL 3310333, at *20. Jenkins' allegations fail to

put forth some showing that Defendant acted out of an "intentional, severe"

discrimination that was "unrelated to legitimate union objectives." Id. And,

Jenkins failed to plead facts that favors a hostility from Defendant or that such

hostility affected its representation of her. Lopez, 2018 WL 1757726, at *4.

      As such, reviewing the Complaint in a light most favorable to Jenkins, it

does not allege enough facts to state a plausible claim to relief. See Ashcroft, 556

U.S. 662 at 678. Therefore, without more, the Court, drawing on its experience

and common sense, is unable to extract a reasonable inference that Defendant

breached its duty of fair representation.

      C.     Title VII Claim

      Jenkins' Title VII claim is not sufficiently pled to survive Defendant's

Motion to Dismiss. According to Defendant, Jenkins failed to state a claim

because SEPTA-not Defendant-terminated Plaintiff. ECF No. 14 at 11.

      Title VII prohibits unions from discriminating on the basis of a protected


                                            7
status for the same reasons as employers. Robinson, 2019 WL 3310333, at *20

(quoting Danao v. ABM Janitorial Servs., 142 F. Supp. 3d 363,371 (E.D. Pa.

2015)). To establish aprimafacie case for a union's violation of Title VII, "a

plaintiff must show (1) a violation of the collective bargaining agreement with

respect to the plaintiff; (2) the union permitted the violation to go unaddressed,

thereby breaching its duty of fair representation; and (3) some indication that the

union's actions were motivated by some discriminatory animus." Danao, 142 F.

Supp. at 371 (citing Lopresti v. Cnty. of Lehigh, 2014 WL 1885278, at *6 (E.D.Pa.

May 12, 2014)); see also Young v. Local 1201, Firemen & Oilers Union, 2009 WL

3152119, at *4 (E.D.Pa. Sept. 25, 2009), aff'd, 419 Fed. App'x 235 (3d Cir.2011)).

      The burden to establish a prima facie case of discrimination is not an

onerous one, but a prima facie case allows the court to eliminate the most obvious,

lawful reasons for an employer's action. Makky v. Chertoff, 541 F.3d 205,215 (3d

Cir. 2008) (citing Texas Department of Community Affairs v. Burdine, 450 U.S.

248,254 (1981)).

      Here, Jenkins did not allege enough facts to establish a prima facie case for

Defendant's alleged discrimination. First, the Court is unable to infer a violation

of a collective bargaining agreement. Second, as discussed above, Jenkins failed to

plead any facts that allows the Court to infer that Defendant "permitted [a]

violation to go unaddressed" or breached its duty of fair representation. Third,


                                          8
along the same lines, Jenkins failed to plead any facts to show any "discriminatory

animus" on the part of Defendant.

        D.     Labor-Management Relations & PERA Claims

        In her Complaint, Jenkins asserts subject matter jurisdiction under the check

box titled "Labor-Management Relations Act." 2 ECF No. 2 at 3. Jenkins'

Complaint also cites PERA. ECF No. 2 at 6-7. The Court lacks subject matter

jurisdiction to hear these claims.

        SEPTA is considered a "public subdivision." Crilly v. Se. Pennsylvania

Transp. Auth., 529 F.2d 1355, 1358 (3d Cir. 1976). According to the Third

Circuit, "[p]ublic employees simply are not covered by the [National Labor

Relations Act]." Jackson v. Temple Univ. of Com. Sys. ofHigher Educ., 721 F.2d

931, 933-34 (3d Cir. 1983). Instead, as cited by Jenkins herself, public employees

are governed by the Public Employee Relations Act, 43 P.S. § 1101.101, et seq.

("PERA"). See id.

       Under Pennsylvania law, "if a party seeks redress of conduct which arguably

constitutes one of the unfair labor practices under PERA, jurisdiction to determine

whether an unfair labor practice has occurred lies in the PLRB ['Pennsylvania


2
  In 1947, Congress passed the Taft-Hartley Act; Title I of the Taft-Hartley Act is often referred
to as the National Labor Relations Act ("NLRA"). Crilly v. Se. Pennsylvania Transp. Auth., 529
F.2d 1355, 1358 (3d Cir. 1976). Additionally, "Titles II through V of the Taft-Hartley Act were
entirely new, and are commonly referred to as the Labor Management Relations Act ['LMRA']."
Id.

                                                9
Labor Relations Board'], and nowhere else." Plouffe v. Gambone, No. CIV.A. 11-

6390, 2012 WL 2343381, at *7 (E.D. Pa. June 20, 2012), ajf'd sub nom. Plouffe v.

Cevallos, 777 F. App'x 594 (3d Cir. 2019) (citing Hollinger v. Dep 't ofPublic

Welfare, 469 Pa. 358,365 A.2d 1245, 1248-49 (Pa.1976)). Further, "PERA states

that the PLRB 's power to prevent unfair practices 'shall be exclusive."' Id. ( citing

43 Pa. Cons. Stat.§ 1101.1301).

      Therefore, because Jenkins was a public employee, and public employees

are not covered under the Labor-Management Relations Act, this Court lacks

subject matter jurisdiction. See Jackson v. Temple Univ. of Com. Sys. ofHigher

Educ., 721 F.2d 931, 933-34 (3d Cir. 1983); Crilly, 529 F.2d at 1363.

IV.   CONCLUSION

      Having thoroughly reviewed the Complaint, as well as the documents

Jenkins attached thereto, and having considered Defendant's Motion, as well as

Jenkins' Response, the Court finds that the Complaint fails to state a cognizable

claim. Consistent with the reasoning herein, the Court will, however, grant Jenkins

leave to amend her Complaint regarding her fair representation and Title VII

claims. Furthermore, the Court dismisses Jenkins' claims relating to the Labor-

Management Relations Act and Public Employee Relations Act for lack of subject

matter jurisdiction. An appropriate Order accompanies this Memorandum.




                                          10
     BY THE COURT:




11
